Citation Nr: 1814732	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-35 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and BC



ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1964 to February 1984 and was awarded the Air Force Commendation Medal and Republic of Vietnam Gallantry Cross, among other honors.  He died in October 2009.  The appellant is his surviving spouse.
This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2014 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2017, the appellant and BC testified at a Board hearing; a transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran died in October 2009. His death certificate lists the causes of death as chronic obstructive pulmonary disease (COPD) and myocardial infarction. 

2.  At the time of his death, service connection had not been established for any of the Veteran's health conditions.

3.  The Veteran served in the United States Air Force in Thailand during the Vietnam era at Ubon Royal Thai Air Force Base and was near the air base perimeter, as confirmed by credible buddy statements.


CONCLUSION OF LAW

The Veteran's death was caused by an event, injury, or disease that is presumptively connected to active service.  38 U.S.C. §§ 1110, 1310, 5107 (2012); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

As the Board is granting the claim for service connection for the Veteran's cause of death, this claim is substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

II.  Service Connection for Cause of Death

The appellant argues, in part, that service connection for the Veteran's myocardial infarction is warranted on a presumptive basis because the Veteran was exposed to herbicide agents while he was stationed at Ubon Royal Thai Air Force Base (RTAFB) in Thailand.  The Board agrees.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310 ; 38 C.F.R. §§ 3.5 , 3.312. In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributing cause of death. 38 C.F.R. § 3.312 . For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (b), (c).

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and certain diseases, including ischemic heart disease which includes myocardial infarction, become manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disabilities if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C. §1116; 38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  Any length of time in the Republic of Vietnam during the Vietnam era may be sufficient to establish service connection for subsequently-developed diseases based on a presumption of exposure to herbicides.  VA Adjudication Procedures Manual, M21-1, Part IV.ii.1.H.1.c.

VA's Compensation and Pension Service has determined that a special consideration of herbicide agent exposure on a factual basis should be extended to Air Force veterans whose duties placed them on or near the perimeters of certain Royal Thai Air Force bases anytime between February 28, 1961, and May 7, 1975 (the Vietnam Era).  The listed Thai military facilities include Ubon RTAFB. If a veteran's military duties, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, placed him or her near the air base perimeter, then VA is to concede herbicide exposure on a direct or facts found basis.  VA Adjudication Procedures Manual, M21-1, Part IV.ii.1.H.5. 

In this case, the Veteran's service personnel records show he was stationed at Ubon RTAFB from August 1971 to October 1972, where he served as lead team chief for a shop that armed AC-130 gunship aircraft.  DN, who worked as part of the Veteran's lead crew, has provided buddy statements and annotated photographs of Ubon RTAFB.  These show that the Veteran's barrack, work shop, and mess hall, as well as the revetments that housed gun planes, were located 300 to 1,200 feet from the base perimeter.  DN observed that foliage at the perimeter suddenly turned brown and did not regenerate, consistent with aerial spraying of herbicides.  

The Board finds DN's statements to be credible.  The Board also finds that the facts established by DN's statements place the Veteran near the perimeter of Ubon RTAFB.  Consistent with VA Adjudication Procedures Manual, M21-1, Part IV.ii.1.H.5-which is not binding on the Board but which provides persuasive direction-the Board concedes the Veteran's exposure to herbicide agents while stationed at Ubon RTAFB.

Because the Veteran's death certificate shows myocardial infarction as a cause of death, and because VA regulations list myocardial infarction as a form of ischemic heart disease that can be presumed service-connected for a Veteran who was exposed to herbicide agents, the Board concludes that service connection for myocardial infarction is warranted, and the Veteran's death was caused by this service-connected disability.  38 C.F.R. § 3.307, 3.309(e), 3.312.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


